OPINION OF THE COURT

Per Curiam.

Petitioner moves for an order pursuant to subdivision 4 of section 90 of the Judiciary Law striking respondent’s name from the roll of attorneys on the ground that respondent is subject to automatic disbarment following his conviction in the New York State Supreme Court of a felony.
Respondent was admitted to practice by the Second Judicial Department on June 19, 1957 under the name of Lloyd Ira Paperno. On April 19, 1979 he was convicted after trial in the New York State Supreme Court, New York County, upon a jury’s verdict of guilty, of seven counts of criminal contempt *446in the first degree (Penal Law, § 215.51), class E felonies, and thereafter was sentenced to an indeterminate term of imprisonment for a maximum term of three years on each count, to run concurrently with each other.
Conviction of a felony in New York carries with it automatic disbarment pursuant to subdivision 4 of section 90 of the Judiciary Law.
Accordingly, the application by petitioner for an order striking respondent’s name from the roll of attorneys and counselors at law in the State of New York should be granted.
Kupferman, J. P., Birns, Sandler, Sullivan and Bloom, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.